41 U.S. 455 (____)
16 Pet. 455
SMITH HARPENDING, AND OTHERS, APPELLANTS,
v.
THE MINISTER, ELDERS, AND DEACONS OF THE REFORMED PROTESTANT DUTCH CHURCH OF THE CITY OF NEW YORK, AND OTHERS, APPELLEES.
Supreme Court of United States.

*462 The case was argued by Mr. Eaton, and Mr. Coxe, for the appellants; and by Mr. D. Lord, Jr., and Mr. Wood, for the defendants.
*486 Mr. Justice CATRON delivered the opinion of the Court.
The respondents rested their defence below on a plea in bar; that they had been in actual adverse possession of the premises, in regard to which they are asked to account and make discovery, for forty years next before filing of the bill. The plea was sustained; and from the decree there was an appeal presented to this Court by the complainants.
1. They insist the plea is bad in form: and
2. Insufficient in substance.
The first objection to the form of the plea is, that it does not rely on twenty years' adverse possession, but on forty years; twenty years being the time of holding adversely to constitute a bar by the statute of New York. In this respect there is no technical rule observed by the Courts of Chancery. If the complainant by his bill, or the respondent by his plea, sets forth the facts from which it appears that the complainant by the statutes of the state has no standing in Court, and for the sake of repose and the common good of society is not permitted to sue his adversary, it is the rule of the Court not to proceed further, and dismiss the bill. Had the complainants set out the fact of forty years' adverse possession, then a demurrer interposing, the bar would have been the proper defence, countervailing circumstances aside. Such was the course taken in Humbert v. Trinity Church, 24 Wend. 587, and which was in accordance with the established practice of Courts of Chancery.
2. It is insisted that the act of limitations is not relied on by express *487 reference to the statute of New York. We think it was unnecessary to rely in terms on the statute. It was more convenient not to do so. The bill seeks discoveries, the right to have which twenty years' adverse possession could only bar. It also seeks an account of the proceeds of sales of parts of the estate, and an account of the rents and profits of other parts, assuming the respondents to be trustees for the complainants. To this aspect of the bill six years forms the bar to a decree. The Court is judicially bound to take notice of the statutes, when the facts are stated and relied on as a bar to further proceedings if they are found sufficient. So the Chancellor of New York held in Bogardus v. Trinity Church, 4 Paige's Rep. 197; and we think correctly.
3. In regard to the substance of the plea, it is insisted for respondents, 1. That the answer does not cover and support the plea by the denial of facts alleged by the bill which, if true, obviate the bar. That, taking the facts alleged as established by admission, then the respondents were express trustees for the complainants, held possession for them, and are compellable to account regardless of the lapse of time.
To test the sufficiency of the answer we must take every allegation of the bill as true which is not denied by the answer: and then inquire whether, those facts being admitted, the plea is sufficient to bar the claim to relief set up by the bill. 4 Paige's Rep. 197; Mitford, 300; Plunket v. Parson, 2 Atk. 51; 15 Ves. 377.
The complainants charge certain circumstances, which if true preclude a bar, without admitting the existence of the bar; yet, alleging facts which obviously stand in the way of relief unless the circumstances be true. They have the undoubted right to call on the defendants to furnish by their answer the evidence that they did hold the church estate as express trustees; and under and for the respondents. These facts would invalidate the plea if admitted, and the defendants must answer to all the matters which are specially alleged as evidence of these facts. Nor would the denial in the plea serve the purposes of the complainants, for on setting it down for argument, its truth must be admitted. Story's Eq. Pleadings, 515, sec. 672, 673; Beames's Pleas in Equity, 33, 34.
Have the respondents furnished the evidence claimed from *488 them, or, have they repelled the circumstances by a sufficient denial of their existence? If unanswered, the circumstances must be taken as true for the purposes of resisting the plea, (as already stated,) to the extent that they stand unanswered.
The bill alleges that John Haberdinck, in 1696, jointly with four others, were seised in fee simple of a tract of land called the Shoemaker's field, lying on the north-east side of Maiden lane, in the city of New York. In 1696, the parties divided the premises, in part, into lots; and the other tenants in common conveyed to John Haberdinck in severalty his one-fifth part of the lands divided, which are severally described by lots.
That, previous to 1723 Haberdinck died, leaving no children. John Haberdinck, Junior, was the lawful heir of John, Senior; and the complainants are descendants and heirs of John the younger.
That no sale or devise of the premises has ever been made by any of the ancestors of complainants through whom they claim; and that they are entitled and seised as heirs at law and by right of succession.
That the Reformed Dutch Church of the city of New York, by its ministers, &c., had had possession of the premises held in severalty by John Haberdinck, and claimed to have taken possession under some will or devise of John Haberdinck, whereby the premises were devised to them.
The first circumstance stated in evidence of the bar is that John Haberdinck in his lifetime had let the premises, or some part thereof, to lease for ninety-nine years; and that the lease expired in 1819. When the bill was filed does not appear by the record. We take it, within less than twenty years, after 1819. To whom the term of ninety-nine years had been granted, the bill does not in this part of it allege.
The defendants deny all knowledge of the existence of any such lease; except for three lots to William Huddleston dated in 1723 for the term of seventy years, from the first of May of that year; and this lease is not thought to be genuine. This answer we deem sufficient.
It is next alleged that the ministers, &c., of the church are a religious corporation, duly incorporated and located in the city of New York; and as such, obtained by purchase from some of the *489 tenants in common with John Haberdinck the elder, or from some one claiming under them, parts of the Shoemaker's field not partitioned in 1723.
This allegation needed no answer in support of the plea. One tenant in common may well hold adversely to, and bar his co-tenant.
The complainants also allege they applied to the corporation for an inspection of title-deeds; an account of sales; of rents and profits; for possession of the lands, and a partition of the undivided part; which had been refused.
If barred to the right of the land, so were the complainants of the relief sought by their request to the corporation. Nor has the contrary been assumed. As to title-deeds, none but the lease for ninety-nine years could have aided the complainants; and the distinct answer that none such existed covers this allegation.
As a supervening circumstance, complainants allege that respondents in 1822 acknowledged they entered and held under the will of Haberdinck the elder, by an account and inventory of their property rendered to the Chancellor of New York, pursuant to a statute of that state.
The will is then set out, dated 1722, by which the property was devised to the ministers, elders, &c., of the church, and their successors forever; with its probate: and the devises therein, to the religious corporation, are alleged to be illegal and void; that no title was taken under the will; and that the possession was held in subordination to the right and title of the heirs at law. It is reiterated, that the corporation entered as assignees under leases for long terms of years, made by John Haberdinck, in his lifetime, and which have lately expired; or, under some other title derived from John Haberdinck, and subordinate to the title of the heirs at law; but particularly under a demise by Haberdinck to the ministers, deacons, &c.; or to some other person which was assessed to them, and which expired between the years 1810 and 1822. And under some title, subordinate to that of the heirs at law, the respondents have ever claimed, held, and enjoyed the premises. That so late as the year 1810 they admitted by an inventory returned to the Chancellor, that they held under a demise to the corporation by John Haberdinck. The charter *490 granted by the king in 1696, is substantially set forth, and it is averred the annual profits of the premises devised, exceed two hundred pounds, or five hundred dollars, the extent to which the church was permitted by law to receive profits; that from 1780 to 1800, the yearly value of the premises was ten thousand dollars; from 1800 to 1820, twenty thousand dollars; and from that time to the date of the filing of the bill, of the yearly value of thirty thousand dollars.
That to keep down the rents, long leases have been given at low rents; and then the leases have been sold out, and other lands purchased with the proceeds of the sales, and other investments made. That a religious corporation, which is by law incapable of receiving or taking lands by devise, cannot hold adverse possession of such lands upon which they have entered and always claimed under such devise. This being the case of the respondents, the complainants were entitled, as heirs at law, to rents and profits and the proceeds of sales; at least after deducting therefrom a support for the ministers of said church, which the income greatly exceeded, and to which extent and no other, by the terms of the will, could the revenues and income of the devised premises be applied. And a discovery and account is asked of the surplus, if no more.
As to parts of the premises the defendants disclaim title; and as to other parts, they plead they had sold and conveyed in fee simple more than forty years before the filing of the bill; and the alienated lands had ever since been held and enjoyed under the conveyances adversely to the claim of the complainants.
To such parts of the foregoing allegations as charge in any form a holding in subordination to the title of complainants as tenants in common, or, by demises or otherwise, the respondents answer in various forms, that they claim to hold for themselves in severalty and in fee simple, and in hostility to the claim set up in the bill, for forty years next before it was filed; that they never acknowledged any title in the complainants, and that the expression in the return to the Chancellor, that they held by demise under John Haberdinck, was a clerical error.
Respondents neither admit nor deny that they held under the will of John Haberdinck; nor that they have received revenues and profits, as charged. These facts are treated as immaterial. *491 Not being answered as repelling circumstances, they must be considered as true.
The plea avers that for forty years previous to the time of filing the bill, that is, from 1799, and up to the date of the plea, the defendants had been by themselves and their tenants, in the sole and exclusive possession of all and singular the lands in the bill mentioned, (except those disclaimed,) during all of which time, all and singular the said lands have been improved by buildings, and enclosed with substantial enclosures, and actually occupied by themselves and their tenants, claiming and enjoying the same as being seised thereof in their demesne as of fee in severalty, and in their own sole and exclusive right, and as the exclusive and sole owners thereof, and to their own sole and exclusive use, and not otherwise: and that respondents have, in like manner, been in the receipt of the rents and profits.
As to that part of the premises alleged to have been sold, respondents plead that more than forty years before the filing of the bill, thus being in possession in their own right and severalty, and claiming the right to sell and convey in fee simple, absolute, did grant and convey the same in fee simple, absolute, for a valuable consideration to them paid, and which the corporation applied to its own use, claiming the right to do so without any accountability to any person whatever; and the said premises have ever since been held, occupied, and enjoyed under said conveyances, adversely to the claim of the complainants, in their bill set forth.
Stripped of the circumstances met by the answer, and the case presented to us for decision is simple.
The complainants claim under Haberdinck the elder, as heirs at law. The respondents entered under the will of Haberdinck, and have for more than a century claimed under it. The complainants allege the will is void: the respondents disregard the allegation as immaterial, and raise no question on its validity.
They rely on forty years' adverse possession, claiming to hold for themselves in fee simple, and in severalty. To cover the possession no paper title is invoked, substantial enclosures and actual occupancy for forty years are relied on in substitution of a valid paper title.
The plea having been set down for argument, the facts it *492 assumes must be taken as true; and we are called on to pronounce the law on the facts.
The defence set up is independent of the complainants' case, and purely legal in its character, in so far as the bar is sought to protect the possession of the lands, supposing this to be the relief prayed. This is not the case, however; the title seeks, 1. An account of the rents and profits; 2. An account of the proceeds of such parts of the lands as the corporation has sold; 3. The production of the title papers and rent rolls, appertaining to the estate; and, 4. A discovery of the amount of the proceeds by rents and sales, through a series of years: treating respondents as trustees for the complainants.
As these are incidents to the title, if it is confirmed in fee simple to the respondents by force of the statute of limitations of the state of New York, and the complainants are barred of their recovery at law of the estate, the incidents of rents, proceeds of sales, and discovery of title papers follow the title, aside from the shorter bar of six years in regard to the money demands. At the end of twenty years, from 1799, when the adverse possession commenced if the statute of limitations applied to the case made by the plea, the defendants had a title as undoubted as if they had produced a deed in fee simple from the true owner, of that date; and all inquiry into their title or its incidents was as effectually cut off.
Complainants contend that in 1722, a devise to a corporation for the purpose of maintaining religion was void, where the income from the property bequeathed exceeded two hundred pounds, being contrary to the statute of wills of Henry the Eighth; therefore, the will of John Haberdinck was inoperative, and the premises descended to the heir at law. Nor could the corporation take by deed more than by will. Having no capacity to take by will or deed, and the operation of the act of limitations being a confirmation of a supposed paper title from some one of the whole premises, the corporation, in like manner, wanted capacity to take by force of the act of limitations; which would be in equal violation of the statute of Henry the Eighth.
On this assumption the bill is obviously founded: and it is, in fact, the only question in the cause.
*493 Respondents insist, on the other hand: 1. That the devise was to a charity, and therefore not embraced by the statute of Henry the Eighth; 2. That bodies corporate are excluded from the statute of Henry the Eighth, by the statutes of the state of New York; 3. That there is no allegation in the bill that the income of the devised premises was worth more than two hundred pounds in 1722, when the will took effect; and if the will was valid then, it continued to be valid afterwards, according to 2 Inst. 722; 4. That we are bound to presume, after the lapse of more than a century, the existence of a colonial statute authorizing the bequest; and which has been destroyed by time and the accidents of the Revolution in the government.
These considerations are mere incidents in the controversy as it is presented to us; none of them seem to have been conclusively settled by the decisions of the State Courts of New York, and therefore we express no opinion upon them.
It may be true, that in 1722 the corporation of the Protestant Dutch Church could not take, and yet in 1799 it was enabled by the statutes of New York to take and hold the premises. If so, time could confirm the title, because of the newly created capacity.
Be this as it may, we are bound to conform to the decisions of the State Courts of New York, in the construction of their acts of limitation. Such is the settled doctrine of this Court. Green v. Neal, 6 Peters, 291. The Chancellor of New York held, in Bogardus v. Trinity Church, 4 Paige's Rep. 178, that the corporation could make defence, and that it did take title by force of the act of limitations. The Court of errors held the same in Humbert v. Trinity Church, 24 Wend. 587. As no distinction is made by the State Courts of New York between a religious corporation and an individual in regard to capacity to hold by force of the statute, and none can be taken by this Court.
It is only left, then, to consider whether a naked possession is protected by the statute to the extent of the substantial and actual enclosures, for all the time necessary to form the bar.
The statute of New York is in substance the same as that of the 21 Jac. 1; that such a possession as is set forth by the plea is protected by the statute, has been the settled doctrine of the Courts of that state for more than thirty years; if it ever was doubted. *494 We need only refer to Jackson v. Shoemaker, 2 Johns. Rep. 234; Jackson v. Wheat, 18 Johns. Rep. 44; Jackson v. Woodruff, 1 Cowen, 285; and Jackson v. Oltz, 8 Wend. 440.
These cases were at law, and the statute is equally binding on the Courts of Chancery, where the complainants seek to have an account of rents and profits accruing out of a legal estate. This is also settled by the State Courts of New York: In 4 Paige's Rep. 179, by the Chancellor; and in 24 Wendell's Rep. 587, above recited, by the Court of Errors.
We therefore concur with the Circuit Court that the first part of the plea must be sustained, for so much as it covers.
The second part of the plea, averring that all the parts of the lands sold had been conveyed, and the moneys received by the corporation more than forty years before the plea was filed, we deem a conclusive bar. The bill seeks the money, and six years barred relief; this being a concurrent remedy with an action at law.
For all the lots disclaimed by the answer and plea, the bill was properly dismissed; there was no probable cause for retaining it to obtain an account from the respondents; obviously no claim exists that can be made available for complainants in regard to this portion of the property. Mitford's Pleadings, 319.
We order the decree below to be affirmed.